Order of disposition, Family Court, New York County (Leah Marks, J.), entered on or about July 22, 1991, which terminated respondent’s parental rights to the subject child upon a finding of abandonment, unanimously affirmed, without costs.
Negligible telephone contact is insufficient to preclude a finding of abandonment (see, Matter of Dawntal Danielle C., *693170 AD2d 375, citing Matter of Starr L. B., 130 Misc 2d 599; see also, Matter of Crawford, 153 AD2d 108, 110-111), and there is no basis to disturb the Family Court’s determinations on the issues of credibility (see, Matter of Ravon Paul H., 161 AD2d 257, 258). Nor would respondent’s purported incarceration, which in any event was not adequately demonstrated upon the record, relieve her of all responsibility to communicate (see, Matter of I.R., 153 AD2d 559, 561).
We have considered respondent’s remaining contentions and find them to be without merit. Concur—Murphy, P. J., Ellerin, Wallach, Asch and Kassal, JJ.